Opinion issued September 3, 2015




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                        ————————————
                           NO. 01-15-00142-CR
                        ———————————
                      WILLIE FELDER, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee



                 On Appeal from the 185th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1172613




                       MEMORANDUM OPINION
      Appellant, Willie Felder, has filed a motion to dismiss the appeal.    The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2